ORDER ON STATE’S MOTION FOR REHEARING AND MOTION TO SUPPLEMENT THE RECORD
After noting Appellant’s responses, we grant the State’s motion for rehearing and motion to supplement. The opinion dated October 24, 2014, is withdrawn. Within seven days from the date of this order, the State shall make arrangements with the clerk of the circuit court to supplement the record. The supplemental record shall be filed within fourteen days thereafter.
Within thirty days of the record supplement, Appellant shall either file an amended brief or file a notice stating the intention to rest on issue II of the original brief. If Appellant files an amended brief, the State will file an answer brief within twenty days thereafter. Appellant may file a reply brief within twenty days after filing of an amended answer brief.
NORTHCUTT, SILBERMAN, and CRENSHAW, JJ., Concur.